PER CURIAM.
By petition for writ of certiorari petitioners seek to quash an order of the trial court requiring petitioners to produce certain documents on which petitioners claim a retaining lien for past legal services rendered to the respondent and for which they have not been paid.
After considering the petition, response and reply, we conclude that the order under review departs from the essential requirements of law and may cause material injury to petitioners throughout the remainder of the proceedings below without adequate remedy on appeal, thus demonstrating entitlement to the writ. Martin-Johnson v. Savage, 509 So.2d 1097 (Fla.1987).
Accordingly, on the merits and on authority of Bonfiglio v. Hampton, 574 So.2d 325 (Fla. 4th DCA 1991); Smith v. Patton, 562 So.2d 859 (Fla. 1st DCA 1990); Dowda and Fields, P.A. v. Cobb, 452 So.2d 1140 (Fla. 5th DCA 1984), and, we grant the writ and quash the order.
DOWNEY and HERSEY, JJ., concur.
STONE, J., dissents without opinion.